Citation Nr: 0713841	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  02-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected chronic low back pain.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected post transection, right lateral 
femoral cutaneous nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1970 to December 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office located in Reno, Nevada (RO).  

The issue of an increased (compensable) disability rating for 
service-connected chronic low back pain was previously before 
the Board in September 2003 and June 2005 wherein it was 
remanded for additional development.  The case is now 
returned to the Board for appellate review.  During the 
pendency of this appeal, the veteran also perfected an appeal 
as to the issue of an increased disability rating for 
service-connected post transection, right lateral femoral 
cutaneous nerve.  As such, this issue is also currently 
before the Board.

In March 2006, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.

The issue of entitlement to an increased (compensable) 
disability rating for service-connected chronic low back pain 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDING OF FACT

The veteran's service-connected post transaction of the right 
lateral femoral cutaneous nerve is productive of moderate 
incomplete paralysis.
 


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
service-connected post transection, right lateral femoral 
cutaneous nerve, have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

In the decision below, the Board grants the veteran's claim 
for an increased disability rating.  The RO has provided the 
necessary notice regarding the assignment of an effective 
date in a letter dated in March 2006, and will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2006) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Service connection for post transection, right lateral 
femoral cutaneous nerve was  granted in May 1977, wherein a 
10 percent disability rating was assigned by analogy pursuant 
to Diagnostic Code 8520 which provides the rating criteria 
for incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a (2006) 

Under Diagnostic Code 8520, when there is evidence of mild 
incomplete paralysis, a 10 percent disability rating is 
assigned.  Where there is moderate incomplete paralysis, a 20 
percent disability rating is assigned.  Moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  Where there is 
complete paralysis, where the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of the knee weakened or (very rarely) lost, the 
maximum 80 percent disability rating is assigned.  See 38 
C.F.R. § 4.124, Diagnostic Code 8520 (2006). 

It is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  

In March 2005, the veteran submitted a claim for an increased 
disability rating.  VA outpatient treatment records dated 
from January 2003 to May 2006 show intermittent treatment for 
chronic non-malignant pain of the right thigh.  The veteran's 
pain threshold ranged from two to eight on a scale of 10.  
His medication would last four to five hours, and he 
continued to work part time.  His walking was said to be 
affected, and he would use the assistance of a cane for 
ambulation.

A VA spine examination report dated in February 2005 shows, 
in pertinent part, that the veteran reported that he had 
radiating pain down the right thigh, although his thigh, in 
the distribution of the lateral femoral cutaneous, was still 
numb from an incision that was done in September 1972 at the 
Portsmouth Naval Hospital where the nerve had been severed.  
He added that steps were difficult, especially going down, 
and that he would have to go one at a time with support of a 
cane.  He could also walk 15 to 20 minutes with an antalgic 
gait and the cane for support.  Physical examination revealed 
sensory loss to fine touch on the lateral right calf and 
right foot from mid foot out to the 4th and 5th toes.  Pain 
sensation was also lost on the foot.  The diagnosis was 
resection of the lateral femoral cutaneous nerve of the right 
thigh with resultant numbness in that distribution.

A VA peripheral nerves examination report dated in March 2006 
reveals that the veteran reported that he had pain which 
would start in the low back and radiate into the right 
buttock, thigh, and into the foot.  The pain and numbness in 
the thigh was constant, but the numbness in the lower 
extremity was intermittent.  He described  the pain intensity 
with pain medication as a two on a scale of 10.  With flare-
ups his pain intensity with medication would reach an eight 
on a scale of 10 and was described as a burning and stabbing 
type pain.  He estimated that he might have two to four 
flare-ups during the month which could last anywhere from 
three to 10 days. Without his pain medication he would have a 
constant pain of 10 on a scale of 10.  Aggravating factors 
included normal daily activities and cold weather.  
Alleviating factors included various prescription pain 
medications taken three times daily.  During severe flare-ups 
he would not be able to sleep, stand, sit, walk or maintain 
any one position for more than five minutes, and he would 
constantly have to change his position. He had also tried 
heat and ice, neither of which helped.  Because of pain, 
weakness, fatigue and loss of function he could not bend, 
squat, or kneel.  He had used a cane for ambulation since 
about 2000. 

Physical examination revealed the veteran stood once during 
the examination due, in part to right leg discomfort.  He 
exhibited difficulty standing from a sitting position, 
undressing and dressing, and taking off and putting on shoes 
and socks. He would ambulate with the use of a cane with a 
marked limp favoring the right lower extremity.  He was 
unable to squat or toe or heel walk.  There were no areas of 
hypo- or hyper-pigmentation.  Hair distribution was 
symmetrical.  There was no obvious muscle atrophy.  There was 
a well healed surgical scar measuring six centimeters in the 
right groin.  The skin was warm and dry.  His feet were warm 
without cyanosis.  Dorsalis pedis and posterior tibial pulses 
were 2+ bilaterally. There was no reported pain with 
palpation, but there was reported numbness of most of the 
right anterior thigh.  There was no obvious muscle atrophy 
but the veteran could not passively raise his right leg more 
than 40 degrees because of weakness.  Muscle strength of the 
right quad was 1/5, right hamstring was 1/5, right 
dorsiflexion was 0/0, and plantar flexion was 4/5.  The 
veteran could not feel 5.07 monofilament in the 
lateral/anterior aspect of right thigh; or dorsal or lateral 
aspect of foot.  He did have some sensation in the medial 
thigh, calf and foot.  He could not discriminate between 
sharp and soft in the lateral/anterior aspect of right thigh; 
or  dorsal or lateral aspect of the foot.  He was able to 
discriminate between sharp and soft sensation in the medial 
thigh, calf and foot.  Vibratory sensation was intact in the 
right foot.  Right patellar and ankle reflexes were zero.  
The diagnosis, in pertinent part, was post transaction right 
lateral femoral cutaneous nerve with residuals of pain, 
numbness, and weakness in the right lower extremity.  

The pertinent neurological findings include reported 
intermittent radiating right leg pain, numbness, and 
weakness.  The Board finds the veteran's reported 
neurological symptoms are credible.  Moreover, the findings 
of the March 2006 VA examination report which demonstrated 
numbness of the right anterior thigh, weakness, reduced 
strength, and reduced sensation and sensory discrimination 
support the criteria for the next higher disability rating 
under Diagnostic Code 8520.  As such, the veteran's service-
connected post transection, right lateral femoral cutaneous 
nerve is productive of neurological manifestations which 
warrant the assignment of a 20 percent disability rating for 
moderate incomplete paralysis.  

The Board has considered the possible application of an 
alternative diagnostic code provision in an effort to provide 
the veteran with a greater benefit.  However, the only other 
possible applicable code provision would be that of 
Diagnostic Code 8529 which provides the rating criteria for 
paralysis of the external cutaneous nerve of the thigh.  
However, as the maximum disability rating available under 
this code provision is 10 percent, such rating would not be 
more beneficial to the veteran.

The veteran is entitled to be rated under the diagnostic code 
provision that allows the highest possible evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
Accordingly, the Board finds that a 20 percent disability 
rating is warranted under Diagnostic Code 8520.  The 
preponderance of the evidence is against the assignment of a 
disability rating higher than 20 percent.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2005); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001). 


ORDER

Entitlement to a 20 percent disability rating for service-
connected post transection, right lateral femoral cutaneous 
nerve, is granted subject to controlling regulations 
governing the payment of monetary benefits


REMAND

A remand is required in this case as to the issue of 
entitlement to an increased disability rating for the 
service-connected chronic low back pain, so as to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 
3.159(c), (d) (2006).

The veteran is currently service-connected for chronic low 
back pain.  He asserts that all of the symptoms associated 
with his current low back disorder are related to service.  
In a Statement Of Accredited Representation In Appealed Case 
(VA Form 646) dated in November 2006, the veteran's 
representative identified private medical treatment records 
which had not yet been associated with the claims file.  The 
records included those of Dr. J. Gibson of Seattle, 
Washington; Dr. J. Walker of Reno, Nevada; and Dr. P. Herz, 
of Sparks, Nevada.  Hospital treatment records from the 
Washoe Medical Center for surgery conducted in 1995 were also 
identified and have not been associated with the claims file.  
Additionally, during his March 2006 Travel Board hearing, the 
veteran indicated that he had been treated by a Dr. Sumi.  On 
remand, the identified records should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will make arrangements 
to obtain from the veteran specific 
information as to treatment associated 
with care given by the medical care 
providers identified, to include Drs. 
Gibson, Walker, Herz, and Sumi, as well 
as those from the Washoe Medical 
Center, with dates of treatment and any 
appropriate authorization and consent 
forms.  All identified records should 
be obtained and associated with the 
claims folder.  

Upon receipt of this information, as 
well as review of all other evidence of 
record, the RO/AMC must re-examine the 
evidence of record as to the veteran's 
claim for an increased disability 
rating for the service-connected 
chronic low back pain.  If necessary 
and appropriate, the RO/AMC will afford 
the veteran a VA medical examination, 
to be conducted by an appropriately 
qualified physician, who must express 
an opinion as to which, if any, of the 
veteran's low back symptoms are 
etiologically related to any incident 
of active service or to any service-
connected disability.  If such an 
examination is conducted, the claims 
file, and a copy of this remand, will 
be made available to the examiner, who 
will review this material in 
conjunction with the examination, and 
acknowledge such receipt and review in 
any report generated as a result of 
this remand.  

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


